798 F.2d 471
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jorge Secundo HERNANDEZ, Defendant-Appellant.
No. 86-3344.
United States Court of Appeals, Sixth Circuit.
June 10, 1986.

Before JONES, CONTIE and MILBURN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of appellant's response to this Court's show cause order.


2
It appears from the file that the judgment and commitment order was entered April 4, 1986.  The notice of appeal filed on April 17, 1986, was three days late.  Rules 4(b) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(b), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  United States v. Merrifield, 764 F.2d 436 (5th Cir. 1985).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)1), Rules of the Sixth Circuit.  However, this dismissal iS without prejudice to any right of appellant to file a motion in the district court to extend for reasons of excusable neglect, the time for filing a notice of appeal pursuant to Rule 4(b), Federal Rules of Appellate Procedure.